Opinion issued November 17, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00871-CV
                           ———————————
   PLAYA VISTA, L.P., MORGAN-MULTI FAMILY LLC, AND SCOTT
                       MORGAN, Appellants

                                       V.
        LAKESIDE RE, L.P., GSRE, INC., AND AVI RON, Appellees



                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-28663


                         MEMORANDUM OPINION

      Appellants, Playa Vista, L.P., Morgan-Multi Family LLC, and Scott

Morgan, have filed a renewed agreed motion to dismiss their appeal, stating that

they dismissed their bankruptcy petition and settled their underlying trial court
proceeding. See TEX. R. APP. P. 42.1(a)(1). The motion contains a certificate of

conference stating that appellees’ counsel has been contacted and is unopposed to

this motion. See id. 10.1(a)(5), 10.3(a)(2). No other party has filed a notice of

appeal and no opinion has issued. See id. 42.1(a)(1), (c).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1), 43.2(f).

                                  PER CURIAM
Panel consists of Justices Jennings, Higley, and Brown.




                                          2